Citation Nr: 0948109	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral below the 
knee amputation.

3.  Entitlement to a disability rating greater than 10 
percent for sycosis barbae.

4.  Entitlement to a compensable disability rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The Board notes that the Veteran presently seeks to reopen a 
claims of service connection for a back disorder and for 
bilateral below the knee amputation.  These claims were last 
denied in June 2002.  The Veteran did not appeal that 
decision, and in order for VA to review the merits of the 
claim, the Veteran must submit new and material evidence.  
The Board is required to address this despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  As such, the issues have been captioned as set forth 
above.

During the March 2009 hearing, the Veteran raised the issue 
of service connection for tinnitus.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  The issue is, therefore, referred to the RO for 
appropriate action.

The issue of a disability rating greater than 10 percent for 
sycosis barbae is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder by 
rating action dated in February 2000.  The RO readjudicated 
the issue on the merits in June 2002, denying the claim.  The 
Veteran did not appeal this decision, thus, it became final.

2.  Evidence submitted since rating action does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for a back disorder.

3.  In June 2002, the RO denied service connection for 
bilateral below the knee amputation.  The Veteran did not 
appeal this decision, thus, it became final.

4.  Evidence submitted since the June 2002 RO rating action 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for bilateral below the knee amputation.

5.  VA audiological examination conducted in June 2008 
revealed a Level VI hearing impairment in the left ear and a 
non-service connected Level I hearing impairment in the right 
ear.


CONCLUSIONS OF LAW

1.  The unappealed June 2002 RO decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 
(2009).

2.  Subsequent to the June 2002 RO decision, new and material 
evidence to reopen the claim of service connection for a back 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The unappealed June 2002 RO decision which denied service 
connection for bilateral below the knee amputation is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.1103 (2009).

4.  Since the June 2002 RO decision, new and material 
evidence to reopen the claim of service connection for 
bilateral below the knee amputation has not been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

5.  The criteria for a compensable disability rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2003, March 2006, May 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The November 2003 letter provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claims and to establish entitlement to the 
underlying claims for the benefits sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving the Veteran the opportunity to submit additional 
evidence or request assistance prior to making a decision.  
The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The May 2008 letter also notified the Veteran that, to 
substantiate a claim for an increased disability rating, he 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim 
for an increased disability rating.

As his back disorder and bilateral below the knee amputation 
claims, VA need not conduct an examination as to claims of 
whether new and material evidence has been received to reopen 
previously denied claims because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  Thus, 
the duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis and cardiovascular-renal 
disease may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Reopening previously denied claims for service connection

The Veteran is seeking service connection for a back disorder 
and for bilateral below the knee amputation.  Because the 
Veteran did not submit a substantive appeal to the June 2002 
decision of the RO which denied service connection, that 
determination became final based on the evidence then of 
record.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in July 2003, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Back disorder

In a decision dated in February 2000, the RO denied the 
Veteran's claim of entitlement to service connection for a 
back disorder.  At that time of the decision, the evidence of 
record included the Veteran's service treatment records, and 
post-service VA and private medical records.  

The Veteran's service treatment records had shown that in 
March 1968 the Veteran was treated for a one day history of 
low back pain without radiation. He described that he had not 
done any heavy lifting and had not sustained an injury.  The 
impression was ligament strain.

The Veteran's separation report of medical examination dated 
in July 1968 had shown that clinical evaluation of the spine 
and musculoskeletal system was normal.  It was indicated by 
the examiner that the Veteran had denied all other 
significant medical or surgical history.

Subsequent to service, VA outpatient treatment records dated 
from August 1995 to December 1999 show intermittent treatment 
for degenerative disc disease of the low back.

The evidence of record also included a letter from the 
Veteran dated in December 1998 in which he described an 
incident in service wherein he had been ordered to move a 
filing cabinet with fellow servicemen and that he had injured 
his back when one of the servicemen had lost his footing.  He 
added that he had been treated in the dispensary while in 
Vietnam, and that following his return from Vietnam, he had 
been treated at the Paine Field Air Force Base. 

In its February 2000 decision, the RO determined that there 
was no competent medical evidence of a nexus between the 
Veteran's low back disorder and service.  In June 2002, the 
RO readjudicated the Veteran's claim on a de novo basis, 
evaluating additional outpatient treatment records showing 
continued intermittent treatment for a low back disorder.  
The RO concluded that there was no competent medical evidence 
of a nexus between the Veteran's low back disorder and 
service.  The Veteran did not appeal this decision, thus it 
became final.

In July 2003, the Veteran attempted to submit a notice of 
disagreement as to the June 2002 decision, but was informed 
by the RO that it had not been timely filed.  As such, his 
request was deemed to be one to reopen the previously denied 
claim.

Subsequent to the June 2002 RO decision, the Veteran 
submitted additional VA outpatient treatment record showing 
reported low back pain.

A VA Decision Review Officer Conference Report dated in April 
2007 shows that the Veteran reiterated that he hurt his back 
in service and that he would attempt to obtain lay statements 
from fellow service members in support of his claim.

During his March 2009 hearing, the Veteran reiterated that he 
had injured his back in service, and that he was continued to 
have related symptoms ever since.  He described the incident 
in service in which he had hurt his back while moving a 
filing cabinet.  He added that he had been treated in the 
dispensary while in Vietnam, and that following his return 
from Vietnam, he had been treated at the Paine Field Air 
Force Base.

The Board finds that the evidence of record since the June 
2002 RO rating decision which denied service connection for a 
back disorder, while not previously of record, is not 
considered to be material as it does not relate to an 
unestablished fact necessary to substantiate his claim.  The 
additional evidence demonstrates that the Veteran has 
continued to be treated for a back disorder.  However, the 
additional evidence does not include a competent medical 
nexus of the currently diagnosed back disorder to service.  
As such, this evidence submitted since the RO's last final 
decision does not relate to an unestablished fact necessary 
to substantiate his claim.

Similarly, while the Veteran testified as to the onset of his 
current low back disorder, his assertions are largely 
cumulative of those made prior to the June 2002 decision, and 
there is still no competent medical evidence of record of a 
nexus between a current back disorder and service.  While the 
Board has presumed the Veteran's statements to be credible 
for the purpose of determining whether new and material 
evidence has been submitted, when viewed in conjunction with 
the evidence of record at the time of the prior final 
decision, they are either repetitive of previous statements 
made which were previously considered by VA, and therefore 
not new, or not so significant that they must be considered 
in order to fairly decide the merits of the Veteran's claim.  
There is no evidence that the Veteran possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The evidence submitted subsequent to June 2002 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2002 decision is not new and material 
and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Bilateral below the knee amputation

In a decision dated in June 2002, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral 
below the knee amputation.  At that time of the decision, the 
evidence of record included the Veteran's service treatment 
records, and post-service VA and private medical records.

The service treatment records are negative of symptoms 
associated with the lower extremities or with a 
cardiovascular disorder.  The separation report of medical 
examination, dated in July 1968, reflects that clinical 
evaluation of the lower extremities, heart, and vascular 
system was normal.  The examiner reported that the Veteran 
had denied all other significant medical or surgical history.

Subsequent to service, private medical records from the 
Harbor-UCLA Medical Center dated from December 1992 to 
January 1993 show that the Veteran was treated for a painful 
right foot.  It was determined that he had an acute occlusion 
of the right iliac and femoral artery.  He was found to have 
severe peripheral vascular disease.  He underwent a right 
below the knee amputation in October 1993.

VA outpatient treatment records dated from August 1995 to 
December 1999 show treatment associated with a left big toe 
disorder.  He underwent a maggot removal/debridement of the 
left big toe and had related treatment of the left third toe.  
It was noted that he would need amputation of the toes.  He 
then underwent a left femoral-peroneal bypass.  He continued 
to experience left lower extremity infections.  He underwent 
a left below the knee amputation in September 1995 following 
a failed left femoral-peroneal bypass.  Associated private 
medical records from the Lakewood Regional Medical Center 
dated from August 1996 to April 1997 and from the Centinela 
Hospital Medical Center dated from May 1995 to February 2002 
show that the Veteran had undergone a bilateral below the 
knee amputation, secondary to peripheral vascular disease.

In a letter dated in November 2001, the Veteran asserts that 
his bilateral below the knee amputation was the result of 
cold weather exposure and a vascular condition during his 
period of active service.  

In its June 2002 decision, the RO determined that there was 
no in-service evidence of either a low extremity disorder, a 
vascular disorder, or symptoms associated with frostbite.  
There was a history of post-service hypertension and 
peripheral arterial disease.  There was no competent medical 
evidence of a nexus between the Veteran's bilateral below the 
knee amputation and service.  The Veteran did not appeal this 
decision, thus it became final.

In July 2003, the Veteran attempted to submit a notice of 
disagreement as to the June 2002 decision, but was informed 
by the RO that it had not been timely filed.  As such, his 
request was deemed to be one to reopen the previously denied 
claim.

Subsequent to the June 2002 RO decision, the Veteran 
submitted additional VA and private outpatient treatment 
records showing the history of bilateral below the knee 
amputation and related treatment.

A VA Decision Review Officer Conference Report dated in April 
2007 shows that the Veteran reiterated that he began having 
foot numbness and being cold in service, which resulted in 
his eventual bilateral below the knee amputation.

During his March 2009 hearing, the Veteran reiterated that he 
had began having foot numbness and being cold in service, and 
that this resulted in his eventual bilateral below the knee 
amputation. 

The Board finds that the evidence of record since the June 
2002 RO rating decision which denied service connection for 
bilateral below the knee amputation, while not previously of 
record, is not considered to be material as it does not 
relate to an unestablished fact necessary to substantiate his 
claim.  In this regard, additional evidence which consists of 
records of post-service treatment that does not indicate that 
a condition is service-connected, is not new and material.  
The additional evidence demonstrates that the Veteran has 
continued to be treated for symptoms associated with his 
bilateral below the knee amputation.  However, the additional 
evidence does not include a competent medical nexus relating 
the current disability to service.  As such, this evidence 
submitted since the RO's last final decision does not relate 
to an unestablished fact necessary to substantiate his claim.

Similarly, while the Veteran testified as to the onset of his 
bilateral below the knee amputation, his assertions are 
largely cumulative of those made prior to the June 2002 
decision, and there is still no competent medical evidence of 
record of a nexus between the bilateral below the knee 
amputation and service.  While the Board has presumed the 
Veteran's statements to be credible for the purpose of 
determining whether new and material evidence has been 
submitted, when viewed in conjunction with the evidence of 
record at the time of the prior final decision, they are 
either repetitive of previous statements made which were 
previously considered by VA, and therefore not new, or not so 
significant that they must be considered in order to fairly 
decide the merits of the Veteran's claim.  There is no 
evidence that the Veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  See Espiritu, 2 Vet. App. at 495.

The evidence submitted subsequent to June 2002 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2002 decision is not new and material 
and does not serve to reopen the Veteran's claim of 
entitlement to service connection for bilateral below the 
knee amputation.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Left ear hearing loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased disability rating  claim, the 
Board must also consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In rating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).  When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be rated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be rated separately.

In July 1996, the RO granted entitlement to service 
connection for left ear hearing loss and assigned a 
noncompensable disability rating, effective August 30, 1995, 
the date of receipt of the Veteran's claim.  In July 2003, 
the Veteran submitted a claim for an increased disability 
rating.

As noted above, since hearing loss is service connected in 
only the left ear, the non-service connected right ear will 
be assigned a Roman numeral designation of I.  38 C.F.R. § 
4.85(f).

A VA audio examination report dated in September 2006 shows 
that the Veteran reported history of unilateral hearing loss 
in the left ear.  Physical examination revealed that pure 
tone thresholds of the left ear at 1000, 2000, 3000, and 4000 
Hertz were as follows:




HERTZ



1000
2000
3000
4000
LEFT
65
75
-
65

Speech audiometry revealed speech recognition ability of 40 
percent in the left ear.  The reported findings, however, are 
not sufficient to rate the severity of the Veteran's left ear 
hearing loss under 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

A VA audio examination report dated in May 2007 shows that 
the Veteran reported decreased hearing acuity in the left 
ear.  He added that he would have difficulty understanding 
conversations.  Physical examination revealed that pure tone 
thresholds of the left ear at 1000, 2000, 3000, and 4000 
Hertz were as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
70
70
70

Speech audiometry revealed speech recognition ability of 52 
percent in the left ear.  The examiner concluded that the 
Veteran had normal to severe sensorineural hearing loss in 
the left ear.  Under Table VI of the regulations, the 
Veteran's hearing level in the right ear is I and in the left 
ear was VIII.  Under Table VII of the regulations, these 
findings warrant a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2009).

A VA audiology progress note dated in June 2008 shows that 
the examiner indicated that the Veteran's hearing sensitivity 
had not changed significantly since his last VA examination.  
Physical examination revealed that pure tone thresholds of 
the left ear at 1000, 2000, 3000, and 4000 Hertz were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
65
70
70
70

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  Under Table VI of the regulations, 
the Veteran's hearing level in the right ear is I and in the 
left ear was VI.  Under Table VII of the regulations, these 
findings warrant a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2009).  Additionally, since each of the four specified 
frequencies is 55 decibels or more, consideration has also 
been given to the Roman numeral designation for hearing 
impairment from Table VIa.  This, however, does not result in 
a higher numeral as the designation for the hearing level in 
the left ear would be a V.

In May 2008, the Veteran submitted various lay statements 
from J. K., K. N., and B. B., each describing the extent of 
the Veteran's left ear hearing loss.  It was indicated that 
the Veteran would have to put his telephone speaker, 
television, and radios on a high volume setting; that he 
would speak very loudly; that he had difficulty understanding 
speech; that he would often hang up the telephone because he 
could not hear; and that his hearing loss complicated his 
ability to be independent or, in some cases, a responsive 
parent.

During his March 2009 hearing, the Veteran described that he 
was having increased difficulty with speech recognition.  He 
also indicated that he would have trouble understanding when 
more than one person would be talking to him at the same 
time.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the Veteran's left ear hearing loss 
disability at any time over the course of this appeal.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, as noted above, a compensable 
disability rating is not warranted under Table VIa.  
Additionally, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 decibels or less at 
1000 Hertz and a puretone threshold of 70 decibels or more at 
2000 Hertz, a higher disability rating pursuant to section 
4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) 
(2009).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.  The aforestated VA examination 
reports, along with the Veteran's testimony and lay evidence, 
addressed the impact of the Veteran's hearing loss on his 
daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  The Board finds that there is no basis for a 
compensable disability rating on an extra schedular basis, as 
discussed below.

Because of the mandatory application of such criteria, no 
reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the Veteran. Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's contention that he has 
difficulty with understanding conversations in noisy 
environments.  Notwithstanding, the evidence of record does 
not suggest that this case presents an exceptional or unusual 
disability picture such that the Veteran is unable to secure 
and follow substantially gainful employment due to the 
service-connected left ear hearing loss, or otherwise render 
a schedular rating impractical.  There is also no indication 
that his service-connected left ear hearing loss, by itself, 
has produced marked interference with employment.  Finally, 
the evidence does not show that the Veteran is frequently 
hospitalized for his service-connected left ear hearing loss.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96 
(1996).
 

ORDER

New and material evidence not having been submitted, service 
connection for a back disorder is denied.

New and material evidence not having been submitted, service 
connection for bilateral below the knee amputation is denied.

A compensable disability rating for left ear hearing loss is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of a disability rating greater than 10 percent for 
sycosis barbae.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran has asserted that the 10 percent disability 
rating currently assigned for his sycosis barbae does not 
accurately reflect the severity of his disability. 
Specifically, during his March 2009 hearing, he asserted that 
his skin disability was manifested by constant itching, with 
sores and scabs that would ultimately bleed.  He also 
indicated that he would experience skin discoloration.  He 
described that his symptoms covered his neck and face, and 
that he would treat with ointment.

A VA skin diseases examination report dated in May 2007 shows 
that the Veteran was said to have indicated that papules 
would form on his neck under the chin, but not on his face or 
back of the neck.  The examiner indicated that less than five 
percent of exposed areas and less than five percent of the 
total body area was affected.  Color photographs were taken 
and show what appear to be papules on the neck, cheeks, and 
back of the neck/head.  There is also no discussion of 
bleeding or scarring as described by the Veteran during his 
hearing.

A VA skin diseases examination report dated in November 2007 
shows that the Veteran was said to have indicated that 
papules would form on his neck under the chin, but not on his 
face or back of the neck.  The examiner indicated that less 
than five percent of exposed areas and less than five percent 
of the total body area was affected.  Color photographs were 
not included in the report.  The examiner added that there 
were no disfiguring scars, acne, or chloracne present.  There 
is no discussion of bleeding or scarring as described by the 
Veteran during his hearing

In light of the foregoing inconsistent findings regarding the 
extent of the Veteran's sycosis barbae, the Board is of the 
opinion that the Veteran be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to 
the current extent of his disability.  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA skin examination in 
order to determine the nature and severity 
of the service-connected sycosis barbae.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.  
Unretouched color photographs of the 
involved areas should be included in the 
report.

The examiner should set forth in detail 
all current symptoms, clinical findings, 
and relevant diagnoses.  It is requested 
that the examiner indicate what percentage 
of the entire body, and what percentage of 
any exposed areas is affected by the 
service-connected sycosis barbae and 
whether antibiotic, systemic therapy, or 
other immunosuppressive drugs, are 
required.  If so, the frequency and length 
of said therapy should be identified.

The examiner should elicit information as 
to the effect of the diagnosed skin 
condition has had on the Veteran's daily 
life and occupation.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disabilities, if 
any, on his employment and activities of 
daily life.  A complete rationale for any 
opinion expressed shall be provided.

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


